Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 46-55 and 58 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 6, 2020.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-23 and 25-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject 
Claims 1 and 2 recite “at least one outer shell comprising a first plastic material solidified around the entire surface area of each of the coated particles and produced by application of mechanical and/or thermal energy sufficient to substantially melt the first plastic material” which is not originally disclosed and thus is new matter.  In the remarks filed on August 31, 2021, Applicant states that support can be found in the specification at [00120], [00122] and [00123].  However, such paragraphs disclose that the first plastic material is solidified around the entire surface area of each core (not of each coated particle) and that the first plastic material is melted (not produced) by application of mechanical and/or thermal energy.  The Examiner suggests the following amendments in both claims 1 and 2: “at least one outer shell comprising a first plastic material solidified around the entire surface area of each core after being substantially melted by application of mechanical and/or thermal energy 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 8, 12-14, 18-20, 23, 28, 30-32, 35-36 and 41-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strickman et al. (US 4042543) in view of FR 3020592.
(Claims 1, 2) Strickman et al. (US 4042543) teaches a method for manufacturing a closure (stopper) for a product-retaining container constructed for being inserted and securely retained in a portal-forming neck of said product-retaining container (col. 1, lines 5-19), said method comprising at least the following method steps:
i. intimately combining the following components, to form a composition:
(a) a plurality of coated particles, said coated particles each comprising (1) a core comprising cork material and (2) at least one outer shell comprising a first plastic material,
said first plastic material comprising one or more thermoplastic polymers (col. 2, line 67, to col. 3, line 45; ground cork is mixed with a polymer powder until the particles of cork are substantially uniformly coated with the polymer (such coating inherently forms at least one outer shell of polymer around a core defined by the cork particles); col. 2, lines 41-55; col. 3, lines 54-56; the polymers include polyethylene and ethylene-vinyl acetate copolymer, which are thermoplastic polymers which melt upon heating; col. 3, lines 11-45; a filler material (can be 
(b) a second plastic material comprising one or more thermoplastic polymers (col. 3, lines 11-45; a filler material (can be only a second plastic material) is added from about 5 to 50 wt.% (dry weight, as the polymers are powders) of the mixture; thermoplastic mentioned above);
ii. heating the composition obtained in step i. to form a melt (col. 3, lines 54-56);
iii. forming, by means of extrusion or molding, a closure precursor (molded product) from the melt obtained in step ii (col. 3, line 46, to col. 4, line 68);
(Claim 3) wherein the closure or closure precursor is substantially free of thermoset polymers (including polyurethane) and/or substantially free of adhesives (including reactive and non-reactive adhesives) (col. 2, line 41, to col. 3, line 45; the molded product (closure precursor) includes only cork and at least one of polyethylene and ethylene-vinyl acetate copolymer, and thus the molded product doesn’t include thermoset polymers (including polyurethane) and/or adhesives (including reactive and non-reactive adhesives));
(Claim 8) wherein the pressure in any of steps i., ii. and iii. does not exceed 30 bar (col. 3, lines 59-60; about 5 to 75 pounds per square inch = about 0.34 to 5.17 bar);
(Claim 13) wherein, for each coated particle, the core of said coated particles is a cork particle having a particle size distribution D50 measured by means of mechanical sieving according to ISO ICS 19.120 and in particular ISO 2591-1:1988, in the range of from 0.25 millimetres to 5 millimetres (col. 2, lines 59-66; 0.2 to 10 mm, preferably about 2-4 mm);
(Claim 14) wherein, for each coated particle, the core of said coated particles is a cork particle and the cork particles comprise a mixture of at least:
50 measured by means of mechanical sieving according to ISO ICS 19.120 and in particular ISO 2591-1:1988, in the range of from 0.1 millimetres to less than 1.0 millimetres; and
from 0 wt.% to 95 wt.%, based on the total weight of the cork particles of larger cork particles having a particle size distribution D50 measured by means of mechanical sieving according to ISO ICS 19.120 and in particular ISO 2591-1:1988, in the range of from 1.0 millimetre to 3.0 millimetres (col. 2, lines 59-66; cork particles are 0.2 to 10 mm, preferably about 2-4 mm, when wt.% is 100 wt.%; mixtures of different sizes may be combined, e.g., mixtures occur when wt.% is not 0 or 100 wt.%);
or
wherein the cork particles comprising cork comprise a mixture of at least:
from 5 wt.% to 100 wt.%, based on the total weight of the cork particles of larger cork particles having a particle size distribution D50 measured by means of mechanical sieving according to ISO ICS 19.120 and in particular ISO 2591-1:1988, in the range of from 1.0 millimetre millimetres to 3.0 millimetres; and
from 0 wt.% to 95 wt.%, based on the total weight of the cork particles of smaller cork particles having a particle size distribution D50 measured by means of mechanical sieving according to ISO ICS 19.120 and in particular ISO 2591-1:1988, in the range of from 0.1 millimetres to less than 1.0 millimetre millimetres (col. 2, lines 59-66; cork particles are 0.2 to 10 mm, preferably about 2-4 mm, when wt.% is 100 wt.%; mixtures of different sizes may be combined, e.g., mixtures occur when wt.% is not 0 or 100 wt.%);
(Claim 18) wherein, for each coated particle, the core of said plurality of particles is substantially encapsulated by said at least one outer shell comprising said first plastic material (col. 2, line 67, to col. 3, line 4; the cork particles are substantially uniformly coated with the polymer);

(Claim 19) wherein, for each coated particle, the at least one outer shell of said coated particles has a thickness of 5 to 100 microns (col. 2, line 41, to col. 3, line 4; the polymer coating is made of polymer having a diameter of 8 to 30 microns, the cork particles are substantially uniformly coated with the polymer; thus the coating of polymer will be at least 8 to 30 microns, as the coating shell thickness is dependent upon the diameter of the coating polymer);
(Claim 20) wherein said second plastic material comprising one or more thermoplastic polymers has an average particle size distribution D50 measured by means of mechanical sieving according to ISO ICS 19.120 and in particular ISO 2591-1:1988, of less than 1000 microns (col. 2, lines 41-58; about 8 to 30 microns (average less than 20 microns), up to about 1000 microns may be used);
(Claim 23) wherein said second plastic material is provided in the form of a melt (col 3, line 56, to col. 4, line 4; the second plastic material is provided to the mold in the form of a melt);
(Claim 24) wherein at least one of said first plastic material or said second plastic material is thermoplastically processable (col. 2, lines 41-55; col. 3, lines 54-56; the polymers include polyethylene and ethylene-vinyl acetate copolymer, which are thermoplastic polymers which melt upon heating);
(Claim 28) wherein said first and/or second plastic material independently comprises one or more thermoplastic polymers independently selected from the group consisting of: polyethylenes; metallocene catalyst polyethylenes; polybutanes; polybutylenes; thermoplastic polyurethanes; silicones; vinyl-based resins; thermoplastic elastomers; polyesters; ethylenic acrylic copolymers; ethylene-vinyl-acetate copolymers; ethylene-methyl-acrylate copolymers; thermoplastic polyolefins; thermoplastic vulcanizates; flexible polyolefins; fluorelastomers; fluoropolymers; polytetrafluoroethylenes; ethylene-butyl-acrylate copolymers; ethylene-propylene- rubber; styrene butadiene rubber; styrene butadiene block copolymers; ethylene-ethyl-acrylic copolymers; ionomers; polypropylenes; copolymers of polypropylene and ethylenically unsaturated comonomers copolymerizable therewith; olefin 
(Claim 31) wherein said first and second plastic materials are identical (col. 2, lines 54-55; either one of the polymers may be used; if only one is used, the first and second plastic material would be identical);

(Claim 35) wherein said closure or closure precursor comprises a plurality of cells (col. 1, lines 19-23; the closure precursor (molded product) includes cork material which includes impervious, water tight cells (i.e., closed cells));
(Claim 36) wherein the plurality of cells comprises a plurality of substantially closed cells (col. 1, lines 19-23; the closure precursor (molded product) includes cork material which includes impervious, water tight cells (i.e., closed cells));
(Claim 41) wherein a distribution of the plurality of coated particles in the closure or the closure precursor is substantially uniform throughout at least one of a length or a diameter of the closure (col. 3, lines 11-14; the spaces between the coated particles are filled with additional (second) polymer, and thus the coated particle distribution is substantially uniform along the length or diameter);
(Claim 42) wherein coated particles of the plurality of coated particles are distributed homogeneously throughout the closure (col. 3, lines 11-14; the spaces between the coated particles are filled with additional (second) polymer, and thus the coated particles are distributed homogeneously about the closure); and
(Claim 43) wherein the closure or the closure precursor does not comprise a binder; and/or wherein the closure does not comprise a crosslinking agent; and/or wherein the closure does not comprise a binder and does not comprise a crosslinking agent; and/or wherein the first plastic material and/or the second plastic material is not crosslinked by means of a crosslinking agent (col. 2, line 26, to col. 3, line 50; table in col. 4; the molded product (closure precursor) only includes cork and polymer, and thus does not include a binder or a crosslinking agent).

FR 3020592 discloses a method of manufacturing a molded product comprising:
i. intimately combining the following components, to form a composition:
(a) 2 to 80% mass content of a plurality of coated particles, said coated particles each comprising (1) a core 10 comprising cork material and (2) at least one outer shell 12 comprising a first plastic material solidified around the entire surface area of each of the coated particles and produced by application of mechanical and/or thermal energy sufficient to substantially melt the first plastic material, said first plastic material comprising one or more thermoplastic polymers;
(b) 20 to 98% mass content of a second plastic material 6 comprising one or more thermoplastic polymers;
ii. heating the composition obtained in step i. to form a melt; and
iii. forming, by means of molding, a shaped product from the melt
obtained in step ii;
wherein coated particles of said plurality of coated particles have a substantially spherical shape (see entire document; figs. 1 is a view of the product made of a material comprising a matrix 6 loaded with coated particles  8; fig. 2 is a view of the coated particles 8 comprising a cork core 10 surrounded by an outer shell 12 of the first plastic material 12 defining an enveloping coating 12; the coated particles and the second material are mixed in solid state and then shaped by molding such as compression or 
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the method of Strickman et al. (US 4042543) such that the composition includes 51 to 80 wt.% (dry weight) or 51 to 85 wt.% (dry weight) or 52 to 100 wt.% (dry weight) of the plurality of coated particles, or 12 to 49 wt.% or 0 to 48 wt.% of the second plastic material because such ranges would have been obvious in view of the overlapping range teachings of Strickman et al. (US 4042543) (col. 3, lines 11-45; a filler material (can be only a second plastic material) is added from about 5 to 50 wt.% (dry weight, as the polymers are powders) of the mixture, and thus the plurality of coating particles would be 50 to 95 dry wt.%; col. 3, lines 46-50, the combined weights of both the mixture (coated particles) and the filler (the second plastic material) will determine the ratio of the amounts of the polymer and cork material in the final composition); and to further modify the method such that the at least one outer shell comprising a first plastic material solidified around the entire surface area of each of the coated particles and produced by application of mechanical and/or thermal energy sufficient to substantially melt the first plastic material because such a modification is known in the cork shaping composition art as disclosed by FR 3020592 and would provide an alternative coating method for the cork particles known to be operable in the cork shaping composition art.
As to claim 12, FR 3020592 discloses that such solidified plastic material over the cork particle forms a spherical particle, as mentioned above.
.
Claim 4-7, 9-11, 15-17, 29, 33-34, 37-40 and 44-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strickman et al. (US 4042543) in view of FR 3020592 as applied to claims 1-3, 8, 12-14, 18-20, 23, 28, 30- 32, 35-36 and 41-43 above, and further in view of Aagaard et al. et al. (US 2014/0224759).
Strickman et al. (US 4042543) and FR 3020592 do not disclose the limitations of claims 4 and 16.
(Claims 4, 16) Aagaard et al. et al. (US 2014/0224759) discloses a method of making a composite closure from cork powders/granules and polymers (e.g., [0027]-[0030]), wherein trichloroanisole is removed to prevent cork taint (paragraph [0015]).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further remove trichloroanisole from the cork powders/particles, as disclosed by Aagaard et al. et al. (US 2014/0224759), because such removal would prevent cork taint. As to the closure having a content of releasable trichloroanisole measured according to the test method defined herein of less than 2 ng/L (Claim 4) or to the cork particles having a content of releasable trichloroanisole of less than 6 ng/L (Claim 16), such low content would have been found in finding acceptable levels of trichloroanisole which would prevent cork taint, as disclosed by Aagaard et al. et al. (US 2014/0224759).

Strickman et al. (US 4042543) and FR 3020592 do not disclose the limitations of claim 15.
(Claim 15) Aagaard et al. et al. (US 2014/0224759) discloses a method of making a composite closure from cork powders/granules and polymers (e.g., [0027]-[0030]), wherein the cork powder/granules have a water content of less than 3% (paragraph [0127], humidity (water content) of about 0% to about 3%, of about 0% to about 2%, of about 0% to about 1%, of 0%, 0.1%, .2%, 0.4%, 0.5%, 0.6% or 0.7%).


Strickman et al. (US 4042543) and FR 3020592 do not disclose the limitations of claim 17.
(Claim 17) Aagaard et al. et al. (US 2014/0224759) discloses a method of making a composite closure from cork powders/granules and polymers (e.g., [0027]-[0030]), wherein the cork powder/granules density is in the range of 50 to 100 g/L (paragraph [0126], density of 25-500, 40-450, 60-400, 80-380, or 100-300 kg/m3; 1 kg/ m3=1 g/L).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the cork powders/particles to have a density is in the range of 50 to 100 g/L, as disclosed by Aagaard et al. et al. (US 2014/0224759), because such a modification is known in the art and would provide an alternative configuration for the cork powders/particles known to be operable in the art.

Strickman et al. (US 4042543) and FR 3020592 do not disclose the limitations of claims 37, 38 and 40.
(Claims 37, 38, 40) Aagaard et al. et al. (US 2014/0224759) discloses a method of making a composite closure from cork powders/granules and polymers (e.g., [0027]-[0030]), wherein the closure or closure precursor comprise a plurality of cells made from foaming the polymer ([0050));
(Claim 37) wherein each cell of the plurality of cells has an average cell size in a range of from about 0.025 mm to about 0.5 mm ([0053]);

(Claim 40) wherein the foaming plastic material in the closure has a foam density in the range of 25-800 kg/m3 ([0086], about 100-800, 150-500, 200-500, 220-400 or 250-375 kg/m3).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify one of the plastic materials to be a foaming plastic material to form a plurality of cells wherein each cell of the plurality of cells has an average cell size in a range of from about 0.025 mm to about 0.5 mm, and/or wherein at least one of a size and a distribution of cells of the plurality of cells in the closure is substantially uniform throughout at least one of a length or a diameter of the closure, and/or wherein the foaming plastic material in the closure has a foam density in the range of 25-800 kg/ m3, as disclosed by Aagaard et al. et al. (US 2014/0224759), because such modifications are known in the art and would provide a foamed closure known to be operable in the art.

Strickman et al. (US 4042543) and FR 3020592 do not disclose the limitations of claim 39.
(Claim 39) Aagaard et al. et al. (US 2014/0224759) discloses a method of making a composite closure from cork powders/granules and polymers (e.g., [0027]-[0030]),
(Claim 39) wherein the closure has an overall density in the range of 100-500 kg/m3 ([0086], about 100-800, 150-500, 200-500, 220-400 or 250-375 kg/m3).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the closure to have an overall density in the range of 100-500 kg/ m3, as disclosed by Aagaard et al. et al. (US 2014/0224759), because such a modification is known in the art and would provide an alternative configuration for the closure known to be operable in the art.


Aagaard et al. et al. (US 2014/0224759) discloses a method of making a composite closure including:
i. combining components of the composite closure in an extruder at between 140 °C and 150 °C to form a composition;
ii. heating the composition in the extruder to between 140 °C and 150 °C to form a melt;
iii. forming at extrusion die temperature of 130 °C by means of extrusion a closure precursor from the melt; and
iv. cutting the closure precursor and/or finishing the closure precursor by chamfering to form the closure (paragraph [0150]). As disclosed by paragraph [0150],
(Claim 5) steps i., ii., and iii. are carried out sequentially as the same portion of composition passes through the extruder as different portions of the composition are processed by the steps within the extruder by introducing the composition within the extruder, then mixing, heating and forming AND/OR at least one of the steps i., ii., and iii. is carried out in the extruder;
(Claim 6) each one of steps i., ii., and iii. is carried out in the extruder;
(Claim 7) the temperature in any of steps i., ii., and iii. does not exceed 200°C (between 140 °C and 150 °C for steps i and ii; and 130 °C for step iii);
(Claim 9) during the heating step ii., at least one plastic material is foamed;
(Claims 10, 11) the components can further include 2 wt.% of a blowing agent selected from expandable microspheres to create a foamed closure;
(Claim 29) the plastic material comprises styrenic block copolymers;
(Claim 33) the composition in step i. comprises 2 wt.% of a blowing agent;
(Claim 34) the blowing agent is expandable microspheres;

(Claim 45) the closure precursor is further subjected to one or more surface treatments comprising chamfering and coating (paragraphs [0143]-[0144], [0150]).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the method of Strickman et al. (US 4042543) such that steps i., ii., and iii. are carried out sequentially or simultaneously; at least one of the steps i., ii., and iii. is carried out in the extruder; each one of steps i., ii., and iii. is carried out in the extruder; the temperature in any of steps i., ii., and iii. does not exceed 200°C; during the heating step ii., at least one plastic material is foamed; the components can further include 2 wt.% of a blowing agent selected from expandable microspheres to create a foamed closure; the plastic material comprises styrenic block copolymers; the composition in step i. comprises 2 wt.% of a blowing agent; the blowing agent is expandable microspheres; the closure precursor in step iii. is formed by means of monoextrusion; AND/OR the closure precursor is further subjected to one or more surface treatments, as disclosed by Aagaard et al. et al. (US 2014/0224759), because such modifications are known in the art and would provide alternative configurations for the method of making a closure known to be operable in the art.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strickman et al. (US 4042543) in view of FR 3020592 as applied to claims 1-3, 8, 12-14, 18-20, 23, 28, 30-32, 35-36 and 41-43 above, and further in view of Bratt et al. (US 2004/0247644).
Strickman et al. (US 4042543) further discloses that the first and/or second plastic material have diameters of about 8-30 microns (col. 2, lines 54-58), but Strickman et al. (US 4042543) and FR 3020592 does not disclose the limitations of claim 21.
Bratt et al. (US 2004/0247644) discloses that a reduced polymer particle size can be made by being milled to obtain a desired reduced polymer particle size (paragraph [0012]).
.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strickman et al. (US 4042543) in view of FR 3020592 as applied to claims 1-3, 8, 12-14, 18-20, 23, 28, 30-32, 35-36 and 41-43 above, and further in view of Sabate et al. (US 5,317,047).
Strickman et al. (US 4042543) and FR 3020592 do not disclose the limitations of claim 22.
Sabate et al. (US 5,317,047) discloses a method of making a composite closure from cork particles and a plastic material (abstract), wherein the plastic material can be a polyisoprene emulsion which improves cohesion of the components of the composite closure (col. 4, lines 52-56).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the second plastic material to be a polyisoprene emulsion, as disclosed by Sabate et al. (US 5,317,047), because such a modification is known in the art and would improve cohesion of the components of the composite closure.
Claims 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strickman et al. (US 4042543) in view of FR 3020592 as applied to claims 1-3, 8, 12-14, 18-20, 23, 28, 30-32, 35-36 and 41-43 above, and further in view of Volpe et al. (US 2018/0362198).
Strickman et al. (US 4042543) and FR 3020592 do not explicitly disclose the first and/or second plastic material being biodegradable.
Volpe et al. (US 2018/0362198) discloses that polyethylene is biodegradable and meets standards of ASTM D6400 ([0054]).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the first and/or second material to be biodegradable according to ASTM D6400 
As to claim 26, if the first and/or second plastic material is only polyethylene, then 100 wt.% of the first and/or second plastic material is biodegradable according to ASTM D6400.
As to claim 27, Strickman et al. (US 4042543) discloses the composition including 1 part cork and from about 0.1 to 10 parts polymer (col. 2, lines 26-35). Thus the polymer wt.% of the composition is from 9.09% (0.1/(1+0.1) x 100 = 9.09%) to 90.9% (10/(1+11) x 100 = 90.9%). If the polymer is only biodegradable polyethylene, then the closure is from 9.09% to 90.9% biodegradable according to ASTM D6400.
Response to Arguments
Applicant's arguments filed August 31, 2021 have been fully considered but they are not persuasive. 
Applicant argues that Strickman discloses that cork particles are mixed with polymer powder to form a coating, but this coating of polymer powder is not an “outer shell” as recited in claim 1. At col. 2, line 67 to col. 3, line 14, Strickman states: “A desired amount of the ground cork is thoroughly mixed with a desired amount of polymer powder, preferably substantially spherical particles of polyethylene having a diameter ranging from 8 to 30 microns, until the particles of the natural cork are substantially uniformly coated with the polymer. This is best achieved by stirring the mixture manually or mechanically with a paddle stirrer and from time to time lifting the stirred mass and letting it drop back into the vessel. The combined stirring and lifting operations permit the polymer powder to sift between the natural cork particles and coat them properly.  After the coating operation is completed, the spaces between the particles are filled with additional particles of polymer, natural cork, or a mixture of polymer and natural cork.”  The preceding passages of Strickman confirm that Strickman’s initial coating 
The Examiner respectfully disagrees.  As disclosed by Strickman at col. 2, line 67 to col. 3, line 53, the cork particles are substantially uniformly coated with the polymer and thus inherently form an outer shell.  After coating, the spaces between the particles are filled with additional particles.  Applicant believes these spaces to be in the coating.  The Examiner respectfully disagrees. The spacing is between the coated particles, as Strickman discloses that “it is desirable to fill the interstitial gaps between the larger cork particles”, that “two factors are at work here: (1) the polymer coating on the natural particles; and (2) the material filling the interstitial spaces before molding” and that “The final mixture consisting of natural cork particles coated with polymer to which polymer has been added particles of polymer, natural cork or a mixture of polymer and cork is then placed in molds” (col. 3, lines 11-50).  Since the additional particles are part of the “final mixture”, the additional particles are not part of the coating and are used in the mixture to fill the gaps/spaces between the coated particles.  Even if there were spaces in the substantial uniform coating, such a coating would still read on an “outer shell” because “outer shell” does not require it to be impervious (i.e., no spaces in the substantial uniform coating).
Applicant argues that claims 1 and 2 have been amended to recite (among other things) “said coated particles each comprising (1) a core comprising cork material and (2) at least one outer shell comprising a first plastic material solidified around the entire surface area of each of the coated particles and produced by application of mechanical and/or thermal energy sufficient to substantially melt the first plastic material.”  Strickman’s coating operation causes loose particles to contact an outer surface of cork pieces, with spaces provided between individual particles. These particles are not solidified around an entire surface area of each of the coated particles to form an outer shell - let alone an outer shell produced by application mechanical and/or thermal energy sufficient to substantially melt 
	The Examiner agrees that the coating of Strickman is not solidified around the entire surface area of each of the cork particles.  However, FR 3020592 discloses such a coating, as mentioned in the prior art rejections above.
	Applicant argues that the Examiner appears to be relying upon principles of inherency to try to establish disclosure by Strickman of the subject matter of claim 1; however, the Examiner has not met the requirements of MPEP § 2112 in establishing such reliance.  Nothing in Strickman inherently discloses any “outer shell” of plastic material around cork particles. The Examiner is respectfully requested to either meet the requirements of MPEP § 2112 if principles of inherent disclosure are used to support the contention that Strickman discloses an “outer shell,” or withdraw the rejections premised on Strickman.
	The Examiner respectfully disagrees.  Strickman explicitly discloses “the particles of natural cork are substantially coated with the polymer”, as mentioned above.  Such substantial coating inherently defines or reads on “an outer shell”.  Applicant argues that such substantial coating is not an “outer shell” by saying there is spaces in the coating.  However, this is addressed above.  Even if there were spaces in the coating, Applicant has not shown evidence that the broadest reasonable scope of “an outer shell” would include no spaces or would not include a substantial coating (note that substantial coating would read on a particle that is mostly to fully coated).  It should be noted that these arguments about whether the substantial coating of Strickman reads on “an outer shell” are moot in view of the newly amended claims which now require the first plastic material to be solidified around the entire surface area.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S LEYSON whose telephone number is (571)272-5061.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 5712705343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/J.S.L/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744